Motion for leave to appeal insofar as it seeks leave to appeal from that portion of the Appellate Division order which affirmed Supreme Court’s order granting defendants’ motion for summary judgment and dismissed the complaint denied; motion for leave to appeal insofar as it seeks leave to appeal from that portion of the Appellate Division order which dismissed an appeal from Supreme Court’s order denying plaintiffs’ motion for renewal and/or reargument dismissed upon the ground that that portion of the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.